                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

DESTINEE N. PEPPERS-JERIDORE,       )
                                    )
                   Plaintiff,       )                 No. 2:19-cv-1104-DCN
                                    )
            vs.                     )                      ORDER
                                    )
T. BAYOU, LLC, d/b/a Burger King,   )
                                    )
                   Defendant.       )
____________________________________)

       This matter is before the court on plaintiff Destinee N. Peppers-Jeridore’s

(“Peppers-Jeridore”) memorandum in support of damages, ECF No. 16.

                                   I. BACKGROUND

       Peppers-Jeridore filed this employment discrimination action with the court on

April 15, 2019 against defendant T Bayou, LLC, d/b/a Burger King (“Burger King”). On

the same day, a summons was issued for Burger King. In her complaint, Peppers-

Jeridore alleges that she was sexually harassed during her employment with Burger King

and fired upon reporting the alleged harassment. By local rule, the case was assigned to

Magistrate Judge Mary Gordon Baker. To properly convey the court’s frustration with

the events that followed, a detailed review of this matter’s procedural history is

appropriate.

       Peppers-Jeridore filed this action on April 15, 2019. On July 23, 2019, because

neither party had made any additional filings, Magistrate Judge Baker issued a text order

which stated:

       A summons in this action was issued on April 15, 2019, and service was
       due by July 15, 2019. No proof of service has yet been filed. Plaintiff must
       file proof of service by July 25, 2019. If no proof of service is filed, this

                                             1
          action may be dismissed pursuant to Rule 4(m) of the Federal Rules of Civil
          Procedure. IT IS SO ORDERED.

ECF No. 5 (“First Instructive Text Order”). The following day, Pepper-Jeridore’s

counsel filed a document entitled “Proof of Service,” in which a paralegal of plaintiff’s

counsel’s firm testified to her service of Burger King via certified mail. ECF No. 7.

          On July 26, 2019, Magistrate Judge Baker issued a second text order which

stated:

          The docket reflects that the Summons and Complaint were served on the
          Defendant on April 25, 2019. However, no responsive pleading has been
          filed, nor has a default been entered under Rule 55, Fed. R. Civ. P.
          Therefore, unless by August 19, 2019, either an Answer or other responsive
          pleading is filed by the Defendant or a Rule 55 default is entered by the
          Plaintiff, a recommendation for dismissal for failure to prosecute pursuant
          to Rule 41, Fed. R. Civ. P. will be entered. IT IS SO ORDERED.

ECF No. 8 (“Second Instructive Text Order”). Counsel for Peppers-Jeridore did not

comply with the court’s order, failing to make any filings by the August 19th deadline.

Accordingly, on August 22, 2019, Magistrate Judge Baker filed a report and

recommendation (“R&R”) recommending that this court dismiss the action with

prejudice for failure to prosecute pursuant to Fed. R. Crim. P. 41(b). ECF No. 22. The

same day, Peppers-Jeridore’s counsel filed motion for entry of default. ECF No. 10.

Magistrate Judge Baker granted Pepper-Jeridore’s motion, vacated the R&R, and directed

the clerk to enter default. ECF No. 11.

          Under Fed. R. Civ. P. 55(b), after the clerk enters default, a plaintiff “must apply

to the court for a default judgment.” In spite of Rule 55, two and a half months passed

after the clerk’s entry of default without Peppers-Jeridore’s counsel making a single

filing. Based on that inaction, Magistrate Judge Baker issued another text order on

November 5, 2019:

                                                2
       On August 23, 2019, the Court granted Plaintiffs Motion for Entry of
       Default. Nothing has been filed by any parties since that time. Therefore,
       unless by November 18, 2019, Plaintiffs move for default judgment in
       accordance with Fed. R. Civ. P. 55, a recommendation for dismissal for
       failure to prosecute pursuant to Rule 41, Fed. R. Civ. P. will be entered. IT
       IS SO ORDERED.

ECF No. 15 (“Third Instructive Text Order”). On the day of the court-imposed deadline

for its filing, counsel for Peppers-Jeridore filed the instant “Memorandum in Support of

Damages.” ECF No. 16. Nowhere in the memorandum does counsel request that the

court grant default judgment. Instead, the memorandum computes the damages to which

Peppers-Jeridore is allegedly entitled.

                                     II. STANDARD

       Securing a default judgment is a two-step process. First, upon a defendant’s

failure to plead or otherwise defend within the permissible period for response, a

plaintiff must file a motion requesting the clerk of court for an entry of default. Fed. R.

Civ. P. 55(a). Second, where the plaintiff’s claim is not for sum certain, she must “apply

to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2). After a court has received

an application, Rule 55 gives it great discretion in determining whether to enter or

effectuate judgment, including the power to: “[]conduct an accounting; []determine the

amount of damages; []establish the truth of any allegation by evidence; or []investigate

any other matter.” Id.; see also United States v. Ragin, 113 F.3d 1233 (4th Cir. 1997).

       Once the clerk has entered default against a defendant, the court, in considering

the plaintiff’s application for default judgment, accepts a plaintiff’s well-pleaded factual

allegations as true. See DIRECTV, Inc. v. Rawlins, 523 F.3d 318, 322 n.2 (4th Cir.

2008) (“Due to [the defendant’s] default, we accept [the plaintiff’s] allegations against

him as true.”) (citing Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir.

                                              3
2001). However, the defendant is not held to have admitted conclusions of law, Ryan,

253 F.3d at 780 (citing Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d

1200, 1206 (5th Cir. 1975)), or allegations that concern only damages, Dundee Cement

Co. v. Howard Pipe & Concrete Prod., Inc., 722 F.2d 1319, 1323 (7th Cir. 1983) (citing

Pope v. United States, 323 U.S. 1 (1944)).

       Thus, a court considering default judgment must still determine if the established

factual allegations constitute a legitimate cause of action and provide a sufficient basis

the relief sought. See Ryan, 253 F.3d at 780 (“The court must, therefore, determine

whether the well-pleaded allegations in Appellants’ complaint support the relief sought in

this action.”); see also Silvers v. Iredell Cty. Dep’t of Soc. Servs., 2016 WL 427953, at

*4 (W.D.N.C. Feb. 3, 2016), aff’d, 669 F. App’x 182 (4th Cir. 2016). “The party

moving for default judgment has the burden to show that the defaulted party was properly

served and that the unchallenged factual allegations constitute a legitimate cause of

action.” Harris v. Blue Ridge Health Servs., Inc., 388 F. Supp. 3d 633, 638 (M.D.N.C.

2019) (internal citations and quotation marks omitted). If the court determines that the

allegations entitle the plaintiff to relief, it must then determine the appropriate amount of

damages. Id.

                                    III. DISCUSSION

       Pepper-Jeridore’s “Memorandum in Support of Damages” does not ask the court

to enter judgment against Burger King, as required by Federal Rule 55(b) and the explicit

instruction of the Third Instructive Text Order. Instead, the memorandum, at times

haphazardly and at times theoretically, computes the damages to which Peppers-Jeridore

is allegedly entitled. The procedural history of this matter plainly demonstrates that



                                              4
counsel for Peppers-Jeridore has failed at every procedural turn to comply with basic

mandates of the Federal Rules of Civil Procedure and, more troubling, the explicit

direction of the Magistrate Judge. Lawyers are charged with a responsibility to both their

profession and their client to comply with the federal rules. It should go without saying

that lawyers similarly bear a duty to comply with direct instructions from the court. In

this case, plaintiff’s counsel has been derelict in each of those responsibilities. However,

the court declines to deny the plaintiff justice on procedural grounds because of her

counsel’s repeated failures to comply with the federal rules and the orders of the

Magistrate Judge. Therefore, the court strains itself to interpret the “Memorandum in

Support of Damages” as a motion for default judgment.

       Even interpreting the instant filing as a motion for default judgment, the court

requires a showing that Peppers-Jeridore is entitled to relief on her claims. Therefore, for

the reasons discussed above, the court takes the motion for default judgment under

advisement and orders Peppers-Jeridore to file additional briefing. This briefing should

clearly show Peppers-Jeridore’s legal entitlement to relief based on the established facts

and a legally supported computation of appropriate damages, each in accordance with the

standard for default judgment detailed above. The briefing shall be due on January 21,

2019, and failure to timely file the briefing will result in the court’s dismissal of the case

for failure to prosecute under Federal Rule of Procedure 41.




                                               5
                                 IV. CONCLUSION

       For the foregoing reasons the court takes the motion for default judgment under

advisement and orders Peppers-Jeridore to file additional briefing by January 21, 2019.

       AND IT IS SO ORDERED.




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

January 7, 2020
Charleston, South Carolina




                                            6
